Electronic Case Filing | U.S. District Court - Middle District of Florida Page 1 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 1 of 12 PageID 1239


                                 U.S. District Court
                       Middle District of Florida (Jacksonville)
                CIVIL DOCKET FOR CASE #: 3:19-cv-00391-BJD-MCR
                                 Internal Use Only


Iconic Content, LLC v. Unknown officer, director, or owner   Date Filed: 04/05/2019
et al                                                        Jury Demand: Plaintiff
Assigned to: Judge Brian J. Davis                            Nature of Suit: 820 Copyright
Referred to: Magistrate Judge Monte C. Richardson            Jurisdiction: Federal Question
Cause: 17:101 Copyright Infringement
Plaintiff
Iconic Content, LLC                          represented by Griffin C. Klema
a Florida limited liability company                         Klema Law, P.L.
                                                            PO Box 172381
                                                            Tampa, FL 33672
                                                            202-713-5292
                                                            Email: griffin@klemalaw.com
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Unknown officer, director, or owner          represented by Corey D Silverstein
TERMINATED: 10/29/2020                                      Silverstein Legal
other                                                       Ste. 444
IP address 104.27.170.148                                   30150 Telegraph Rd,
TERMINATED: 10/29/2020                                      Bingham Farms, MI 48025
doing business as                                           248-290-0655
shesfreaky.com                                              Fax: 248-645-1222
TERMINATED: 10/29/2020                                      Email: corey@silversteinlegal.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                             Kevin S Toll
                                                             Silverstein Legal
                                                             Ste 444
                                                             30150 Telegraph Rd,
                                                             Bingham Farms, MI 48025
                                                             248-290-0655
                                                             Fax: 248-645-1222
                                                             Email: kevin@silversteinlegal.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Lawrence G. Walters




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                         11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 2 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 2 of 12 PageID 1240


                                                           Walters Law Group
                                                           195 W Pine Ave
                                                           Longwood, FL 32750-4104
                                                           407/975-9150
                                                           Fax: 407/774-6151
                                                           Email: larry@firstamendment.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
Defendant
Hyson International Corp.                   represented by Helen Peacock Roberson
a Missouri profit corporation                              Office of General Counsel
TERMINATED: 11/19/2019                                     117 West Duval Street, Suite 480
doing business as                                          Jacksonville, FL 32202
Cybercon, Inc.                                             904-598-0034
TERMINATED: 11/19/2019                                     Fax: 904/598-0395
                                                           Email: HRoberson@coj.net
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           John Thomas Nelson
                                                           Nelson Cyber Law, PLLC
                                                           360 Central Ave Fl 8
                                                           St Petersburg, FL 33701-3832
                                                           800-440-5536
                                                           Email: john@nelson.law
                                                           TERMINATED: 05/23/2019
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Neil B. Friedman
                                                           Hodgson Russ LLP
                                                           605 3rd Ave., Suite 2300
                                                           New York, NY 10158
                                                           646-218-7605
                                                           Fax: 646-218-7665
                                                           Email: nfriedma@hodgsonruss.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED
Defendant
Unknown user "peterman5552"
individually
TERMINATED: 10/29/2020
Defendant
Unknown user "sexmaster2018"
individually
TERMINATED: 10/29/2020




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                  11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 3 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 3 of 12 PageID 1241



Defendant
Unknown user "bigballashotcalla"
individually
TERMINATED: 10/29/2020
Defendant
Memeable, LLC                                represented by Lawrence G. Walters
agent of                                                    (See above for address)
shesfreaky.com                                              LEAD ATTORNEY
agent of                                                    ATTORNEY TO BE NOTICED
Residual Media
Defendant
Ajani Counts                                 represented by Lawrence G. Walters
agent of                                                    (See above for address)
shesfreaky.com                                              LEAD ATTORNEY
agent of                                                    ATTORNEY TO BE NOTICED
Residual Media
Defendant
Hyson International Corp.
a Missouri profit corporation
doing business as
Cybercon, Inc.


 Date Filed         #      Docket Text
 04/05/2019             1 COMPLAINT for damages and injunctive relief against Hyson
                          International Corp., Unknown officer, director, or owner, Unknown user
                          "bigballashotcalla", Unknown user "peterman5552", Unknown user
                          "sexmaster2018" with Jury Demand (Filing fee $ 400 receipt number
                          113A-15322623) filed by Iconic Content, LLC. (Attachments: # 1 Exhibit
                          1-4, # 2 Civil Cover Sheet JS44, # 3 Proposed Summons)(Klema, Griffin)
                          (Entered: 04/05/2019)
 04/05/2019             2 NEW CASE ASSIGNED to Judge Brian J. Davis and Magistrate Judge
                          Monte C. Richardson. New case number: 3:19-cv-391-J-39MCR. (SJB)
                          (Entered: 04/05/2019)
 04/08/2019             3 SUMMONS issued as to Hyson International Corp. (PAM) (Entered:
                          04/08/2019)
 04/08/2019             4 Copyright Report sent to Washington. (Attachments: # 1 Exhibit 1)
                          (PAM) (Entered: 04/08/2019)
 04/10/2019             5 NOTICE of designation under Local Rule 3.05 - track 2. Signed by
                          Deputy Clerk on 4/10/2019. (Attachments: # 1 Case Management
                          Report Form, # 2 Consent Letter and Form)(CKS) (Entered:
                          04/10/2019)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                   11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 4 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 4 of 12 PageID 1242


 04/18/2019            6 RETURN of service executed on 04/11/2019 by Iconic Content, LLC as
                         to Hyson International Corp. (Klema, Griffin) (Entered: 04/18/2019)
 05/02/2019            7 NOTICE of Appearance by John Thomas Nelson on behalf of Hyson
                         International Corp. (Nelson, John) (Entered: 05/02/2019)
 05/02/2019            8 Unopposed MOTION for Extension of Time to File Answer re 1
                         Complaint by Hyson International Corp.. (Nelson, John) Motions referred
                         to Magistrate Judge Monte C. Richardson. (Entered: 05/02/2019)
 05/03/2019            9 ENDORSED ORDER granting 8 Motion for Extension of Time to
                         Answer or respond. Hyson International Corp.'s answer or response
                         to the Complaint is due 5/24/2019. Signed by Magistrate Judge Monte
                         C. Richardson on 5/3/2019. (ADM) (Entered: 05/03/2019)
 05/08/2019           10 CORPORATE Disclosure Statement by Hyson International Corp..
                         (Nelson, John) (Entered: 05/08/2019)
 05/20/2019           11 NOTICE of Appearance by Helen Peacock Roberson on behalf of Hyson
                         International Corp. (Roberson, Helen) (Entered: 05/20/2019)
 05/20/2019           12 MOTION for Extension of Time to File Response as to 1 Complaint for
                         Damages and Injunctive Relief and Demand for Jury Trial by Hyson
                         International Corp. (Roberson, Helen) Motions referred to Magistrate
                         Judge Monte C. Richardson. Modified on 5/21/2019 to edit text (PAM).
                         (Entered: 05/20/2019)
 05/21/2019           13 RESPONSE in Opposition re 12 MOTION for Extension of Time to File
                         Response as to 1 Complaint for Damages and Injunctive Relief and
                         Demand for Jury Trial and incorporated Memorandum of Law filed by
                         Iconic Content, LLC. (Attachments: # 1 Exhibit Goldberg email, # 2
                         Exhibit Peacock email)(Klema, Griffin) (Entered: 05/21/2019)
 05/22/2019           14 ENDORSED ORDER granting 12 Motion for Extension of Time to
                         File Response. Despite Plaintiff's opposition to the Motion, the Court
                         finds good cause for the two-week extension, which Hyson's counsel
                         represents is the last request for extension of time to respond to the
                         Complaint. Defendant Hyson International Corp. shall respond to the
                         Complaint on or before June 7, 2019. Signed by Magistrate Judge
                         Monte C. Richardson on 5/22/2019. (ADM) (Entered: 05/22/2019)
 05/22/2019           15 CONSENT MOTION to Substitute Attorney for Defendant Hyson
                         International Corp. d/b/a Cybercon, Inc. by Hyson International Corp.
                         (Roberson, Helen) Motions referred to Magistrate Judge Monte C.
                         Richardson. Modified on 5/23/2019 to edit text (PAM). (Entered:
                         05/22/2019)
 05/23/2019           16 Unopposed MOTION for Neil Friedman to appear pro hac vice by Hyson
                         International Corp.. (Roberson, Helen) Motions referred to Magistrate
                         Judge Monte C. Richardson. (Entered: 05/23/2019)
 05/23/2019           17 ENDORSED ORDER granting 15 Motion to Substitute Attorney.
                         Attorney John Thomas Nelson is relieved of any further responsibility
                         as counsel for Defendant Hyson International Corp. in this matter,




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                   11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 5 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 5 of 12 PageID 1243


                          but he shall comply with all applicable obligations on withdrawing
                          counsel, including any applicable Bar rules. Signed by Magistrate
                          Judge Monte C. Richardson on 5/23/2019. (ADM) (Entered:
                          05/23/2019)
 05/24/2019               ***PRO HAC VICE FEES paid by attorney Neil B. Friedman, appearing
                          on behalf of Hyson International Corp. (Filing fee $150 receipt number
                          JAX030873.) Related document: 16 Unopposed MOTION for Neil
                          Friedman to appear pro hac vice. (TSW) (Entered: 05/24/2019)
 05/28/2019           18 ENDORSED ORDER granting 16 motion to appear pro hac vice. If
                         Neil Friedman has not already done so, he shall immediately register
                         for a login and password for electronic filing at the Court's website at
                         www.flmd.uscourts.gov. Signed by Magistrate Judge Monte C.
                         Richardson on 5/28/2019. (ADM) (Entered: 05/28/2019)
 06/04/2019           19 CONSENT MOTION for Leave to File Excess Pages by Hyson
                         International Corp. (Roberson, Helen) Modified on 6/5/2019 to edit text
                         (PAM). (Entered: 06/04/2019)
 06/05/2019           20 MOTION for Extension of Time to File Case Management Report by
                         Hyson International Corp. (Roberson, Helen) (Entered: 06/05/2019)
 06/05/2019           21 ENDORSED ORDER: 19 Consent Motion to Exceed Page Limit of
                         Defendant Hyson International Corp. is GRANTED. Defendant's
                         forthcoming motion to dismiss shall not exceed 30 pages. Signed by
                         Judge Brian J. Davis on 6/5/2019. (AMP) (Entered: 06/05/2019)
 06/06/2019           22 ENDORSED ORDER: On or before June 13, 2019, Plaintiff shall file
                         a response to 20 Defendant's Motion for Extension of Time to File
                         Case Management Report, or 20 the Motion will be treated as
                         unopposed. The parties' deadline to file a Case Management Report is
                         STAYED pending the resolution of 20 the Motion. Signed by Judge
                         Brian J. Davis on 6/6/2019. (AMP) (Entered: 06/06/2019)
 06/07/2019           23 MOTION to Dismiss complaint or in the Alternative to Transfer by
                         Hyson International Corp.. (Roberson, Helen) (Entered: 06/07/2019)
 06/07/2019           24 DECLARATION of Joshua Chen re 23 MOTION to Dismiss complaint
                         or in the Alternative to Transfer by Hyson International Corp.. (Roberson,
                         Helen) (Entered: 06/07/2019)
 06/07/2019           25 REQUEST for oral argument re 23 MOTION to Dismiss complaint or in
                         the Alternative to Transfer by Hyson International Corp.. (Roberson,
                         Helen) (Entered: 06/07/2019)
 06/13/2019           26 RESPONSE in Opposition re 20 MOTION for Extension of Time to File
                         Case Management Report and Motion for limited discovery filed by Iconic
                         Content, LLC. (Klema, Griffin) (Entered: 06/13/2019)
 06/14/2019           27 ENDORSED ORDER: Defendant Hyson International Corp. shall
                         respond to 26 Plaintiff's Motion for Limited Discovery no later than
                         June 21, 2019. Signed by Magistrate Judge Monte C. Richardson on
                         6/14/2019. (ADM) (Entered: 06/14/2019)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                     11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 6 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 6 of 12 PageID 1244


 06/20/2019           28 MOTION for Discovery as to Jurisdiction over Defendant Hyson
                         International Corp. by Iconic Content, LLC. (Attachments: # 1 Exhibit
                         Composite 1)(Klema, Griffin) Motions referred to Magistrate Judge
                         Monte C. Richardson. (Entered: 06/20/2019)
 06/20/2019           29 MOTION for Extension of Time to File Response as to 23 MOTION to
                         Dismiss complaint or in the Alternative to Transfer by Iconic Content,
                         LLC. (Klema, Griffin) Motions referred to Magistrate Judge Monte C.
                         Richardson. Modified on 6/21/2019 to edit text (PAM). (Entered:
                         06/20/2019)
 06/21/2019           30 RESPONSE in Opposition re 29 MOTION for Extension of Time to File
                         Response as to 23 MOTION to Dismiss complaint or in the Alternative to
                         Transfer , 28 MOTION for Discovery as to Jurisdiction over Defendant
                         Hyson International Corp. filed by Hyson International Corp.. (Roberson,
                         Helen) (Entered: 06/21/2019)
 06/21/2019           31 DECLARATION of Helen Roberson re 30 Response in Opposition to
                         Motion by Hyson International Corp.. (Attachments: # 1 Exhibit A: June
                         18, 2019 letter, # 2 Exhibit B: June 18, 2019 letter)(Roberson, Helen)
                         (Entered: 06/21/2019)
 06/21/2019           32 DECLARATION of Edward Kupka re 30 Response in Opposition to
                         Motion by Hyson International Corp.. (Roberson, Helen) (Entered:
                         06/21/2019)
 06/26/2019           33 RESPONSE to Motion re 29 MOTION for Extension of Time to File
                         Response as to 23 MOTION to Dismiss complaint or in the Alternative to
                         Transfer filed by Hyson International Corp.. (Roberson, Helen) (Entered:
                         06/26/2019)
 06/26/2019           34 ORDER granting in part and denying in part 28 and 26 motion for
                         discovery; granting 29 Motion for Extension of Time to File
                         Response; granting 20 Motion for Extension of Time to File. See
                         Order for details. Signed by Magistrate Judge Monte C. Richardson
                         on 6/26/2019. (ADM) (Entered: 06/26/2019)
 06/27/2019           35 Unopposed MOTION for Discovery from Third Parties and Motion for
                         Extension of time to serve the remaining defendants by Iconic Content,
                         LLC. (Klema, Griffin) Motions referred to Magistrate Judge Monte C.
                         Richardson. (Entered: 06/27/2019)
 06/28/2019           36 ORDER taking under advisement 35 motion for discovery. Plaintiff's
                         compliance due July 2, 2019. Signed by Magistrate Judge Monte C.
                         Richardson on 6/28/2019. (ADM) (Entered: 06/28/2019)
 06/28/2019           37 AMENDED MOTION for Discovery from Third Parties and Motion for
                         Extension of time to serve the remaining defendants by Iconic Content,
                         LLC. (Attachments: # 1 Exhibit Proposed subpoenas duces tecum)
                         (Klema, Griffin) Motions referred to Magistrate Judge Monte C.
                         Richardson. Modified on 7/1/2019 to edit text (PAM). (Entered:
                         06/28/2019)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                   11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 7 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 7 of 12 PageID 1245


 07/01/2019           38 ENDORSED ORDER terminating 35 motion for discovery; granting
                         37 motion for discovery. Plaintiff may serve the subpoenas attached
                         to the Motion on an expedited basis. The deadline for service of
                         process is extended to August 26, 2019. Signed by Magistrate Judge
                         Monte C. Richardson on 7/1/2019. (ADM) (Entered: 07/01/2019)
 07/15/2019           39 UNOPPOSED MOTION for Discovery from third parties Verizon and
                         Google by Iconic Content, LLC. (Attachments: # 1 Exhibit Subpoenas to
                         Verizon and Google)(Klema, Griffin) Motions referred to Magistrate
                         Judge Monte C. Richardson. Modified on 7/16/2019 to edit text (PAM).
                         (Entered: 07/15/2019)
 07/16/2019           40 ENDORSED ORDER granting 39 Plaintiff's Unopposed Motion for
                         Third Party Discovery. Plaintiff may serve the subpoenas attached to
                         the Motion on an expedited basis. Signed by Magistrate Judge Monte
                         C. Richardson on 7/16/2019. (ADM) (Entered: 07/16/2019)
 08/08/2019           41 PROOF of service of subpoena on Corporation Services Company c/o
                         Becky DeGeorge served on 7/22/19 at 9:00 a.m. by Iconic Content, LLC
                         (Klema, Griffin) Modified on 8/9/2019 to edit text (PAM). (Entered:
                         08/08/2019)
 08/09/2019           42 MOTION to Compel production of documents in response to Iconic
                         Content's Subpoenas, request for sanctions, and incorporated
                         memorandum of law by Iconic Content, LLC. (Attachments: # 1 Exhibit
                         Google website, # 2 Exhibit Verizon facsimile, # 3 Exhibit Verizon letter
                         response, # 4 Exhibit Iconic email to Verizon, # 5 Text of Proposed
                         Order)(Klema, Griffin) Motions referred to Magistrate Judge Monte C.
                         Richardson. (Entered: 08/09/2019)
 08/09/2019           43 SECOND MOTION for Extension of Time to File Response/Reply as to
                         23 MOTION to Dismiss complaint or in the Alternative to Transfer by
                         Iconic Content, LLC. (Klema, Griffin) Motions referred to Magistrate
                         Judge Monte C. Richardson. Modified on 8/12/2019 to edit text (PAM).
                         (Entered: 08/09/2019)
 08/14/2019           44 AMENDED EX PARTE MOTION to Compel production of documents
                         in response to Iconic Content's Subpoenas, request for sanctions, and
                         incorporated memorandum of law by Iconic Content, LLC. (Attachments:
                         # 1 Exhibit Google website, # 2 Exhibit Verizon response Aug. 14, # 3
                         Exhibit Email to Verizon Aug. 14, # 4 Exhibit Letter to Oath Aug. 14, # 5
                         Text of Proposed Order)(Klema, Griffin) Motions referred to Magistrate
                         Judge Monte C. Richardson. Modified on 8/14/2019 to edit text (PAM).
                         (Entered: 08/14/2019)
 08/15/2019           45 ENDORSED ORDER: No later than August 19, 2019, Defendant
                         Hyson International Corp. shall respond to 43 Plaintiff's Second
                         Motion for Extension of Time, or the Motion will be deemed
                         unopposed. Signed by Magistrate Judge Monte C. Richardson on
                         8/15/2019. (ADM) (Entered: 08/15/2019)
 08/15/2019           46 ORDER denying without prejudice 44 Motion to Compel. Signed by
                         Magistrate Judge Monte C. Richardson on 8/15/2019. (ADM)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                    11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 8 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 8 of 12 PageID 1246


                          (Entered: 08/15/2019)
 08/18/2019           47 MOTION to Compel better discovery responses and production of
                         documents from Defendant Cybercon, for sanctions, and incorporated
                         memorandum of law by Iconic Content, LLC. (Klema, Griffin) Motions
                         referred to Magistrate Judge Monte C. Richardson. (Entered: 08/18/2019)
 08/18/2019           48 RENEWED MOTION to Compel better discovery responses and
                         production of documents from Defendant Cybercon, for sanctions, and
                         incorporated memorandum of law by Iconic Content, LLC. (Attachments:
                         # 1 Exhibit Google website, # 2 Exhibit Subpoena to Verizon Media, # 3
                         Text of Proposed Order)(Klema, Griffin) Motions referred to Magistrate
                         Judge Monte C. Richardson. Modified on 8/19/2019 to edit text (PAM).
                         Modified on 8/20/2019 (PAM). Stricken Per Order Doc. 51 (Entered:
                         08/18/2019)
 08/19/2019           49 MEMORANDUM in opposition re 43 Motion for Extension of Time to
                         File Response/Reply to Cybercon's Motion to Dismiss or in the
                         Alternative to Transfer filed by Hyson International Corp. (Roberson,
                         Helen) Modified on 8/20/2019 (PAM). Counsel notified to use correct
                         judge's code on future pleadings (Entered: 08/19/2019)
 08/19/2019           50 DECLARATION of Helen Peacock Roberson re 43 SECOND MOTION
                         for Extension of Time to File Response/Reply as to 23 MOTION to
                         Dismiss complaint or in the Alternative to Transfer by Hyson
                         International Corp.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                         Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                         Exhibit H, # 9 Exhibit I)(Roberson, Helen) Modified on 8/20/2019
                         (PAM). Counsel notified to use correct judge's code on future pleadings
                         (Entered: 08/19/2019)
 08/20/2019           51 ORDER striking 48 Motion to Compel. Signed by Magistrate Judge
                         Monte C. Richardson on 8/20/2019. (ADM) (Entered: 08/20/2019)
 08/26/2019           52 MOTION to extend time to serve doe defendants by Iconic Content, LLC.
                         (Klema, Griffin) Motions referred to Magistrate Judge Monte C.
                         Richardson. (Entered: 08/26/2019)
 08/27/2019           53 PROPOSED summons to be issued by Iconic Content, LLC. (Klema,
                         Griffin) (Entered: 08/27/2019)
 08/27/2019           54 PROPOSED summons to be issued by Iconic Content, LLC. (Klema,
                         Griffin) (Entered: 08/27/2019)
 08/27/2019           55 PROPOSED summons to be issued by Iconic Content, LLC. (Klema,
                         Griffin) (Entered: 08/27/2019)
 08/27/2019           56 PROPOSED summons to be issued by Iconic Content, LLC. (Klema,
                         Griffin) (Entered: 08/27/2019)
 08/27/2019           57 NOTICE by Hyson International Corp. re 52 MOTION to extend time to
                         serve doe defendants (Roberson, Helen) (Entered: 08/27/2019)
 08/27/2019           58 SUPPLEMENT re 57 Notice (Other), 52 MOTION to extend time to




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                     11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 9 of 12
 Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 9 of 12 PageID 1247


                           serve doe defendants by Iconic Content, LLC. (Klema, Griffin) (Entered:
                           08/27/2019)
 08/28/2019           59 ENDORSED ORDER granting 52 Motion to extend time to the extent
                         that the deadline for service of process is extended until October 15,
                         2019. Signed by Magistrate Judge Monte C. Richardson on 8/28/2019.
                         (ADM) (Entered: 08/28/2019)
 08/30/2019           60 SUMMONS issued as to Unknown officer, director, or owner. (AEJ)
                         (Entered: 08/30/2019)
 09/03/2019           61 RESPONSE in Opposition re 47 MOTION to Compel better discovery
                         responses and production of documents from Defendant Cybercon, for
                         sanctions, and incorporated memorandum of law filed by Hyson
                         International Corp.. (Attachments: # 1 Exhibit A - Plaintiff's jurisdictional
                         interrogatories to Hyson, # 2 Exhibit B - Plaintiff's amended jurisdictional
                         interrogatories to Hyson, # 3 Exhibit C - Plaintiff's second amended
                         jurisdictional interrogatories to Hyson, # 4 Exhibit D - July 2019 email
                         exchange, # 5 Exhibit E - Hyson's written discovery responses, # 6 Exhibit
                         F - August 2019 email exchange, # 7 Exhibit G - August 9, 2019 letter, #
                         8 Exhibit H - August 14, 2019 letter, # 9 Exhibit I - August 19, 2019
                         letter)(Friedman, Neil) (Entered: 09/03/2019)
 09/03/2019           62 MEMORANDUM in opposition re 47 Motion to Compel filed by Hyson
                         International Corp.. (Friedman, Neil) (Entered: 09/03/2019)
 09/24/2019           63 MOTION to dismiss for lack of jurisdiction by Unknown officer, director,
                         or owner. (Attachments: # 1 Exhibit Exhibit A)(Walters, Lawrence)
                         Modified on 9/25/2019 (PAM). Counsel notified to use correct judge's
                         code on future pleadings. (Entered: 09/24/2019)
 09/24/2019           64 UNOPPOSED MOTION for Corey D. Silverstein to appear pro hac vice
                         by Unknown officer, director, or owner. (Walters, Lawrence) Motions
                         referred to Magistrate Judge Monte C. Richardson. Modified on
                         9/25/2019 to edit text (PAM). (Entered: 09/24/2019)
 09/24/2019           65 UNOPPOSED MOTION for Kevin S. Toll to appear pro hac vice by
                         Unknown officer, director, or owner. (Walters, Lawrence) Motions
                         referred to Magistrate Judge Monte C. Richardson. Modified on
                         9/25/2019 to edit text (PAM). (Entered: 09/24/2019)
 09/25/2019           66 NOTICE to counsel Corey D. Silverstein of Local Rule 2.02, Special
                         Admission to Practice - Non-resident attorney shall file a written
                         designation and consent-to-act on the part of some member of the bar of
                         this Court; Pay the $150.00 Special Admission Fee; Complete the E-Filer
                         Registration Form to obtain a login and password for CM/ECF; (Signed
                         by Deputy Clerk). (PAM) (Entered: 09/25/2019)
 09/25/2019           67 NOTICE to counsel Kevin S. Toll of Local Rule 2.02, Special Admission
                         to Practice - Non-resident attorney shall file a written designation and
                         consent-to-act on the part of some member of the bar of this Court; Pay
                         the $150.00 Special Admission Fee; Complete the E-Filer Registration
                         Form to obtain a login and password for CM/ECF; (Signed by Deputy




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                       11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 10 of 12
Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 10 of 12 PageID 1248


                          Clerk). (PAM) (Entered: 09/25/2019)
 09/26/2019               ***PRO HAC VICE FEES paid by attorney Corey D. Silverstein,
                          appearing on behalf of Unknown officer, director, or owner doing
                          business as shesfreaky.com (Filing fee $150 receipt number JAX031739.)
                          Related document: 64 UNOPPOSED MOTION for Corey D. Silverstein
                          to appear pro hac vice. (AFC) (Entered: 09/27/2019)
 09/26/2019               ***PRO HAC VICE FEES paid by attorney Kevin S. Toll, appearing on
                          behalf of Unknown officer, director, or owner doing business as
                          shesfreaky.com (Filing fee $150 receipt number JAX031739.) Related
                          document: 65 UNOPPOSED MOTION for Kevin S. Toll to appear pro
                          hac vice. (AFC) (Entered: 09/27/2019)
 09/30/2019           68 ENDORSED ORDER granting 64 motion to appear pro hac vice;
                         granting 65 motion to appear pro hac vice. If Corey Silverstein and
                         Kevin Toll have not already done so, they shall immediately register
                         for a login and password for electronic filing at the Court's website at
                         www.flmd.uscourts.gov. Signed by Magistrate Judge Monte C.
                         Richardson on 9/30/2019. (ADM) (Entered: 09/30/2019)
 10/04/2019           69 CERTIFICATE of interested persons and corporate disclosure statement
                         by Unknown officer, director, or owner. (Walters, Lawrence) Modified on
                         10/7/2019 to edit text (PAM). (Entered: 10/04/2019)
 10/08/2019           70 ORDER granting in part and denying in part 43 Motion for
                         Extension of Time to File Response; denying 47 Motion to Compel.
                         Signed by Magistrate Judge Monte C. Richardson on 10/8/2019.
                         (ADM) (Entered: 10/08/2019)
 10/08/2019           71 UNOPPOSED MOTION for Extension of Time to File Response and
                         Unopposed Motion for Enlargment of Page limitation by Iconic Content,
                         LLC. (Klema, Griffin) Motions referred to Magistrate Judge Monte C.
                         Richardson. Modified on 10/9/2019 to edit text (PAM). (Entered:
                         10/08/2019)
 10/09/2019           72 ENDORSED ORDER: 71 Plaintiff's Unopposed Motion for Extension
                         of Time to File a Combined Response in Opposition to Both Pending
                         Motions to Dismiss and Enlargement of Page Limitation is
                         GRANTED IN PART. On or before October 18, 2019, Plaintiff shall
                         file one combined response in opposition to both 23 and 63 Motions to
                         Dismiss. Plaintiff's response shall not exceed 30 substantive pages.
                         Signed by Judge Brian J. Davis on 10/9/2019. (AMP) (Entered:
                         10/09/2019)
 10/21/2019           73 RESPONSE in Opposition re 23 MOTION to Dismiss complaint or in the
                         Alternative to Transfer, 63 MOTION to dismiss for lack of jurisdiction
                         filed by Iconic Content, LLC. (Attachments: # 1 Exhibit Declaration of
                         Baker, # 2 Exhibit Declaration of Klema, # 3 Exhibit Cybercon Responses
                         to Request for Admissions)(Klema, Griffin) (Entered: 10/21/2019)
 10/21/2019           74 DECLARATION of Griffin C. Klema by Iconic Content, LLC. (Klema,
                         Griffin) (Entered: 10/21/2019)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                   11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 11 of 12
Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 11 of 12 PageID 1249


 11/14/2019           75 NOTICE of voluntary dismissal by Iconic Content, LLC (Klema, Griffin)
                         Modified on 11/14/2019 (PAM). PDF REMOVED PER CHAMBERS
                         See Doc. 76 (Entered: 11/14/2019)
 11/14/2019           76 NOTICE of voluntary dismissal by Iconic Content, LLC (Klema, Griffin)
                         (Entered: 11/14/2019)
 11/19/2019           77 ORDER of Dismissal with prejudice as to Defendant Hyson
                         International Corp. The Clerk is directed to terminate Defendant
                         Hyson International Corp. from the Court docket. Signed by Judge
                         Brian J. Davis on 11/19/2019. (AMP) (Entered: 11/19/2019)
 11/22/2019           78 ENDORSED ORDER TERMINATING as MOOT 23 Defendant
                         Hyson International Corp., d/b/a Cybercon, Inc.'s Motion to Dismiss
                         or in the Alternative to Transfer due to 77 Order of Dismissal as to
                         Defendant Hyson International Corp. Signed by Judge Brian J. Davis
                         on 11/22/2019. (AMP) (Entered: 11/22/2019)
 05/15/2020           79 ORDER REFERRING Motion for Report and Recommendation: 63
                         MOTION to Dismiss for Lack of Jurisdiction. Signed by Judge Brian
                         J. Davis on 5/15/2020. (AMP) Motion referred to Magistrate Judge
                         Monte C. Richardson. (Entered: 05/15/2020)
 08/19/2020           80 REPORT AND RECOMMENDATION re 63 MOTION to dismiss for
                         lack of jurisdiction filed by Unknown officer, director, or owner.
                         Signed by Magistrate Judge Monte C. Richardson on 8/19/2020.
                         (ADM) (Entered: 08/19/2020)
 09/02/2020           81 OBJECTION re 80 REPORT AND RECOMMENDATIONS re 63
                         MOTION to dismiss for lack of jurisdiction filed by Unknown officer,
                         director, or owner. . (Klema, Griffin) (Entered: 09/02/2020)
 09/16/2020           82 RESPONSE to objections to 80 Report and Recommendations filed by
                         Unknown officer, director, or owner. (Walters, Lawrence) (Entered:
                         09/16/2020)
 09/30/2020           83 ORDER SUSTAINING 81 Plaintiff's Objection to Report and
                         Recommendation. The Report and Recommendation 80 is supplanted
                         by this Order. Defendant's Motion to Dismiss 63 is DENIED. The
                         parties shall file on or before October 14, 2020, a joint status report
                         on how they plan to proceed in this case. Signed by Judge Brian J.
                         Davis on 9/30/2020. (AMP) (Entered: 09/30/2020)
 10/13/2020           84 Joint STATUS Report in Response to September 30, 2020 Order by
                         Unknown officer, director, or owner. (Walters, Lawrence) (Modified
                         docket text on 10/13/2020) (KEM). (Entered: 10/13/2020)
 10/14/2020           85 ANSWER and affirmative defenses to 1 Complaint by Unknown officer,
                         director, or owner.(Walters, Lawrence) (Entered: 10/14/2020)
 10/28/2020           86 AMENDED COMPLAINT for damages and injunctive relief against
                         Hyson International Corp., Memeable, LLC, Ajani Counts with Jury
                         Demand. filed by Iconic Content, LLC. (Attachments: # 1 Exhibit
                         Exhibits 1-3)(Klema, Griffin) (Entered: 10/28/2020)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                  11/19/2020
Electronic Case Filing | U.S. District Court - Middle District of Florida Page 12 of 12
Case 3:19-cv-00391-BJD-MCR Document 90-2 Filed 11/19/20 Page 12 of 12 PageID 1250


 11/11/2020           87 MOTION to Dismiss for Failure to State a Claim by Ajani Counts,
                         Memeable, LLC. (Walters, Lawrence) (Entered: 11/11/2020)
 11/11/2020           88 CASE MANAGEMENT REPORT. (Klema, Griffin) (Entered:
                         11/11/2020)
 11/11/2020           89 CERTIFICATE of interested persons and corporate disclosure statement
                         by Iconic Content, LLC. (Klema, Griffin) (Entered: 11/11/2020)




https://ecf.flmd.circ11.dcn/cgi-bin/DktRpt.pl?825879000888386-L_1_0-1                 11/19/2020
